



EXHIBIT 10.1
 


 
AMENDMENT NO. 3
TO MASTER LETTER OF CREDIT FACILITY AGREEMENT
 
AMENDMENT NO. 3 dated as of December 10, 2004 (this “Amendment No. 3”) to the
Master L/C Facility Agreement (as defined below) among HALLIBURTON COMPANY (the
“Company”), the Banks (as defined in the Master L/C Facility Agreement) party
hereto, and CITICORP NORTH AMERICA, INC. (“CNAI”), as Administrative Agent
hereunder. Capitalized terms defined in the Master L/C Facility Agreement and
not otherwise defined herein being used herein as therein defined.
 
PRELIMINARY STATEMENTS:
 
(1)  The Company, the Banks and the Administrative Agent are parties to that
certain Master Letter of Credit Facility Agreement dated as of October 31, 2003
(as amended by Amendment No. 1 dated as of May 10, 2004 and Amendment No. 2
dated as of July 14, 2004, the “Master L/C Facility Agreement”) among the
Company, certain subsidiaries of the Company, the Banks party thereto, the
Administrative Agent, JPMorgan Chase Bank, as Syndication Agent, ABN Amro Bank,
N.V., as Documentation Agent and Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc., as Co-Lead Arrangers.
 
(2)  The Company, the Banks and the Administrative Agent have agreed to amend
certain provisions of the Master L/C Facility Agreement.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
SECTION 1.  Amendments. The Master L/C Facility Agreement is, effective as of
the Amendment Effective Date (defined below), amended as follows:
 
(a)  The definition of “Term-Out Date” contained in Section 1.01 of the Master
L/C Facility Agreement is hereby amended and restated in its entirety to read as
follows:
 
“‘Term-Out Date’ means the earlier of (x) March 31, 2005 and (y) the Exit Date.”
 
SECTION 2.  Effectiveness. This Amendment No. 3 shall become effective as of the
date first above written (the “Amendment Effective Date”) upon the receipt by
the Administrative Agent of the following: (a) counterparts of this Amendment
No. 3 executed by the Company, the Administrative Agent and each Bank, (b) the
consent in the form attached hereto, duly executed by each Subsidiary Guarantor
and (c) payment for all fees, costs and expenses of the Administrative Agent and
the Banks that have been invoiced to the Company and are due and payable
(including, without limitation, any fees, costs and expenses due and payable
pursuant to Section 4 below) as of the date of the Company’s execution hereof.
 
SECTION 3.  Effect on Master L/C Facility Agreement. On and after the
effectiveness of this Amendment No. 3, each reference in the Master L/C Facility
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Master L/C Facility Agreement, and each reference in each other
Loan Document to “the Master LC Facility Agreement”, “thereunder”, “thereof” or
words of like import referring to the Master L/C Facility Agreement, shall mean
and be a reference to the Master L/C Facility Agreement, as amended by this
Amendment No. 3. The Master L/C Facility Agreement, as specifically amended by
this Amendment No. 3, is and shall continue to be in full force and effect and
is hereby in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Amendment No. 3 shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Bank or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
 
SECTION 4.  Payment of Fees. The Company agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment No. 3 in accordance
with the terms of Section 8.04(a)(i) of the Master L/C Facility Agreement.
 
SECTION 5.  Execution in Counterparts. This Amendment No. 3 may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment No. 3
by telecopier shall be effective as delivery of a manually executed counterpart
of this Amendment No. 3.
 
SECTION 6.  Governing Law. This Amendment No. 3 shall be governed by, and
construed in accordance with, the laws of the State of New York.
 


    IN WITNESS WHEREOF, the undersigned have each caused this Amendment No. 3 to
be executed and delivered by their respective duly authorized officer as of the
date first above written.
 
Company:
 
HALLIBURTON COMPANY
 
By:  /s/ W. Preston Holsinger
     Name:  W. Preston Holsinger
     Title:  Vice President and Treasurer
 
* Bank signature pages omitted.


 


 
